DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 49-64 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 49-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauch et al. (Rauch) “Near-Infrared imaging with quantum-dot-sensitized organic photodiodes” in view of Lhuillier (FR 3039531 A1 now US 10,944,065 B2).

	In regards to claim 49, Rauch (page 332, col. 2 through page 333 col. 2 line 14, Fig. 1 and associated text, see written search report) discloses a device comprising: at least one substrate; at least one electronic contact layer; at least one electron transport layer; and at least one photoactive layer; wherein said device has a vertical geometry; wherein the at least one photoactive layer is a layer or a film comprising  PbS quantum dots (PbS or Pb1S1 or Pb1.0S1.0), and wherein n and m are independently a decimal number from 0 to 5 and are not simultaneously equal to 0.  Examiner notes the when compounds (PbnSm) are written such as PbS, it is known that the subscripts are taken as 1 (n and m both equal 1).  This could be written as  PbS or Pb1S1 or Pb1.0S1.0, which satisfies n and m being independently a decimal number from 0 to 5.

However, the applicant has not established the critical nature wherein n and m are independently a decimal number from 0 to 5.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges for the purpose of desired stoichiometries.
Rauch does not specifically disclose wherein the at least one photoactive layer is a layer or a film comprising a plurality of metal chalcogenide nanocrystals A.sub.nX.sub.m having an optical absorption feature above 12 μm; wherein said metal A is selected from Hg, Pb, Ag, Bi, Cd, Sn, Sb or a mixture thereof; wherein said chalcogen X is selected from S, Se, Te or a mixture thereof.  
Lhuillier (See entire reference) discloses wherein the at least one photoactive layer is a layer or a film comprising a plurality of metal chalcogenide nanocrystals A.sub.nX.sub.m having an optical absorption feature above 12 μm; wherein said metal A is selected from Hg, Pb, Ag, Bi, Cd, Sn, Sb or a mixture thereof; wherein said chalcogen X is selected from S, Se, Te or a mixture thereof, and wherein n and m are independently a decimal number from 0 to 5 and are not simultaneously equal to 0.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the photoactive layer of Rauch with the photoactive layer of Lhuillier for the purpose of absorption greater than 12 m and greater mobility.

	In regards to claim 50, Rauch (page 332, col. 2 through page 333 col. 2 line 14, Fig. 1 and associated text, see written search report) discloses further comprising at least one hole transport layer.
	In regards to claim 51, Rauch (page 332, col. 2 through page 333 col. 2 line 14, Fig. 1 and associated text, see written search report) discloses wherein the at least one electron transport layer comprises at least one n-type oxide or at least one n-type polymer.
	In regards to claim 52, Rauch (page 332, col. 2 through page 333 col. 2 line 14, Fig. 1 and associated text, see written search report) discloses wherein the n-type oxide is selected from ZnO, aluminum doped zinc oxide, TiO.sub.2, Cr.sub.2O.sub.3, CuO, CuO.sub.2, Cu.sub.2O, Cu.sub.2O.sub.3, SnO.sub.2, ZrO.sub.2, MoO.sub.3, mixed oxides, or a mixture thereof.
	In regards to claim 53, Rauch (page 332, col. 2 through page 333 col. 2 line 14, Fig. 1 and associated text, see written search report) discloses wherein n-type polymer is selected from polyethylenimine, poly(sulfobetaine methacrylate), amidoamine-functionalized polyfluorene, or a mixture thereof.
	In regards to claim 54, Rauch (page 332, col. 2 through page 333 col. 2 line 14, Fig. 1 and associated text, see written search report) discloses wherein the at least one hole transport layer comprises a p-type oxide.
	In regards to claim 55, Rauch (page 332, col. 2 through page 333 col. 2 line 14, Fig. 1 and associated text, see written search report) discloses wherein the at least one hole transport layer comprises molybdenum trioxide MoO.sub.3, vanadium pentoxide V.sub.2O.sub.5, tungsten trioxide WO.sub.3, nickel oxide NiO, chromium oxide CrO.sub.x, rhenium oxide ReO.sub.3, ruthenium oxide RuO.sub.x, cuprous oxide Cu.sub.2O, cupric oxide CuO, or a mixture thereof; wherein x is a decimal number ranging from 0 to 5.
	It would have been obvious to modify the invention to include any one of the materials above, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 56, Rauch (page 332, col. 2 through page 333 col. 2 line 14, Fig. 1 and associated text, see written search report) discloses wherein the at least one electronic contact layer is a metal contact.
	In regards to claim 57, Rauch (page 332, col. 2 through page 333 col. 2 line 14, Fig. 1 and associated text, see written search report) discloses further comprising at least one encapsulating layer.
	In regards to claim 58, Rauch (page 332, col. 2 through page 333 col. 2 line 14, Fig. 1 and associated text, see written search report) discloses wherein the at least one encapsulating layer is an inorganic layer or a polymer layer.
	In regards to claim 59, Rauch (page 332, col. 2 through page 333 col. 2 line 14, Fig. 1 and associated text, see written search report) discloses wherein the device comprises three encapsulating layers.
	In regards to claim 60, Rauch (page 332, col. 2 through page 333 col. 2 line 14, Fig. 1 and associated text, see written search report) discloses the first encapsulating layer comprises poly(methyl methacrylate), poly(lauryl methacrylate), poly(maleic anhydride-alt- 1-octadecene) or a mixture thereof; the second encapsulating layer comprises polyvinyl alcohol; and the third encapsulating layer comprises a fluorinated polymer.
	It would have been obvious to modify the invention to include any one of the materials above, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 61, Rauch (page 332, col. 2 through page 333 col. 2 line 14, Fig. 1 and associated text, see written search report) discloses being an intraband photodiode.
	In regards to claim 62, Rauch (page 332, col. 2 through page 333 col. 2 line 14, Fig. 1 and associated text, see written search report) discloses wherein the intraband photodiode further comprises a unipolar barrier.
	In regards to claim 63, Rauch does not specifically disclose wherein the metal chalcogenide nanocrystals have  size of 10 nm.
	Lhuillier discloses wherein the metal chalcogenide nanocrystals have  size of 10 nm (the metal chalcogenide nanocrystal has a size ranging from 0.3 nm to 10 μm, preferably from 1 nm to 1 μm, preferably from 3 nm to 100 nm and even more preferably from 5 nm to 50 μm. nm).
	In regards to claim 64, Rauch does not specifically disclose wherein the metal chalcogenide nanocrystals have  size superior to 20 nm.
	Lhuillier discloses wherein the metal chalcogenide nanocrystals have  size of 10 nm (the metal chalcogenide nanocrystal has a size ranging from 0.3 nm to 10 μm, preferably from 1 nm to 1 μm, preferably from 3 nm to 100 nm and even more preferably from 5 nm to 50 μm. nm).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Rauch with the teachings of Lhuillier for the purpose of absorption greater than 12 m and greater mobility, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        October 5, 2022